O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                             FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                       for
                                              Eastern District of Washington                                   Mar 04, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK



U.S.A. vs.                       Lopez, Bianca                                         Docket No.             0980 4:19CR06069-005


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Daniel M. Manning, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Bianca Lopez, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 10th day of December, 2019 under the
following conditions:

Special Condition #4: Defendant shall participate in a program of GPS confinement. Defendant shall wear, at all times, a
GPS device under the supervision of U.S. Probation. Defendant shall be restricted to her approved residence every day from
9 p.m. to 6 a.m., except for: attorney visits; court appearances; case-related matters; court-ordered obligations; or other
activities as pre-approved by the pretrial office or supervising officer, including but not limited to employment, religious
services, medical necessities.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                     (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: Bianca Lopez is considered to be in violation of her conditions of release by not returning to her residence
by 9 p.m. on March 3, 2020.

The defendant released from confinement on December 10, 2019, and was directed to report to the United States Pretrial
Services office on December 11, 2019, to be placed on GPS confinement with a curfew from 9 p.m. to 6 a.m. Her conditions
of release were reviewed with her, to which she signed acknowledging an understanding of her conditions, specifically
special condition number 4, as noted above.

On March 3, 2020, U.S. Pretrial Services was notified that the defendant did not return to her residence at 9 p.m. The
notification was received at 9:37 p.m. The location monitoring specialist received the alert and contacted the defendant. The
defendant reported she sent a text message to the supervising officer requesting permission to stay out past her curfew with
her family at a restaurant. Defendant was instructed to return home as no permission from her supervising officer was
provided to her to remain out past her curfew. Defendant returned home at 9:51 p.m.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                          I declare under the penalty of perjury
                                                                                          that the foregoing is true and correct.
                                                                                          Executed on:        March 4, 2020
                                                                              by          s/Daniel M. Manning
                                                                                          Daniel M. Manning
                                                                                          U.S. Pretrial Services Officer
  PS-8
  Re: Lopez, Bianca
  March 4, 2020
  Page 2

THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                      3/4/2020
                                                                      Date
